Citation Nr: 0021450	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating, 
including on an extra-schedular basis, for residuals of a 
left hand injury, consisting of a fracture of the base of the 
fifth finger and fracture of the distal mid phalanx of the 
middle finger.

2.  Entitlement to an increased (compensable) rating, 
including on an extra-schedular basis, for residuals of a 
right hand injury, consisting of a comminuted fracture of the 
distal second metacarpal.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
March 1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1997 rating decision in 
which the RO denied compensable ratings for the veteran's 
residuals of a left hand injury and right hand injury.  The 
veteran appealed.  The case was remanded by the Board in June 
1999 for evidentiary development to include a VA examination.  
The case has now been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been made 
by the RO and by the Board.

2.  This case was remanded by the Board in June 1999 for 
evidentiary development to include current VA examination.

3.  The veteran has repeatedly failed to report for scheduled 
VA examinations without good cause; thus, the examinations of 
the veteran, as requested in the remand order, have not taken 
place.

4.  The veteran failed to respond within one year to VA's 
June 1999 request for information regarding his claimed 
disorders.





CONCLUSIONS OF LAW

1.  Entitlement to an increased (compensable) rating, 
including on an extra-schedular basis, for residuals of a 
left hand injury, consisting of a fracture of the base of the 
small finger and fracture of the distal mid phalanx of the 
middle finger for residuals of the veteran's left hand 
injury, cannot be established without a current VA 
examination and additional information from the veteran; 
therefore the claim is denied.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. §§ 3.158, 3.655 (1999).

2.  Entitlement to an increased (compensable) rating, 
including on an extra-schedular basis, for residuals of a 
right hand injury, consisting of a comminuted fracture of the 
distal second metacarpal, cannot be established without a 
current VA examination and additional information from the 
veteran; therefore the claim is denied.  38 U.S.C.A. § 5107 
(a) (West 1991); 38 C.F.R. §§ 3.158, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination, action shall be taken in 
accordance with 38 C.F.R. § 3.655 (b).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (a).  When a claimant fails 
to report for an examination scheduled 
in conjunction with a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (b) (1999).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
the request, the claim will be considered abandoned.  After 
the expiration of 1 year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158 (1999).  

The record reveals that at the time of the June 1999 Board 
remand, there was insufficient evidence to evaluate the 
veteran's claims for entitlement to increased (compensable) 
ratings, including on an extra-schedular basis, for residuals 
of left hand injury and right hand injury.  Further 
development was necessary to obtain information regarding the 
current severity of those service-connected disorders.  The 
Board noted in the text of the remand that the veteran had 
previously failed to report for a May 1998 VA examination of 
his left hand.  At that time, the Board noted the provisions 
of 38 C.F.R. § 3.655 which dictate that the veteran's claim 
for increased ratings would be denied if he failed to report 
for another scheduled VA examination.

Subsequent to the June 1999 Board remand, the RO also advised 
the veteran in a separate letter of March 2000, that his 
failure to report for his scheduled examination would be 
detrimental to his claim.  The letter advising the veteran of 
the scheduled date for the VA examination is contained in the 
claims folder.  The letter was not returned to the RO as 
undeliverable.

In addition, in June 1999, in accordance with the Board's 
remand directive, the RO asked the veteran to provide 
information about medical treatment for his disabilities, as 
well as employment and hospitalization information to support 
his claim for extraschedular ratings.  No response had been 
received from the veteran as of August 2000 when the case was 
returned to the Board.

Thereafter, a computer-generated sheet in the claims folder 
shows that the veteran failed to appear for his scheduled VA 
examination on March 11, 2000.  In the section provided for 
additional comments, there is a typed note indicating that 
the veteran had failed to keep his scheduled appointment two 
times.

In view of the veteran's failure, without good cause, to 
report for the scheduled VA examinations on more than one 
occasion, and to timely respond to VA's request for evidence, 
his claims for increased (compensable) ratings for residuals 
of left hand injury and right hand injury must be denied.


ORDER

1.  An increased (compensable) rating, including on an extra-
schedular basis, for residuals of a left hand injury, 
consisting of a fracture of the base of the small finger and 
fracture of the distal mid phalanx of the middle finger, is 
denied.

2.  An increased (compensable) rating, including on an extra-
schedular basis, for residuals of a right hand injury, 
consisting of a comminuted fracture of the distal second 
metacarpal, is denied.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

